         Case 1:19-cv-02647-BCM Document 103 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     08/28/2020
 ROGELIO VILLA CLEMENTE, et al.,
                 Plaintiffs,                               19-CV-2647 (BCM)
         -against-
                                                           ORDER
 MIDTOWN EAST NY LLC, et al.,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

       This action, brought pursuant to the Fair Labor Standards Act (FLSA), was scheduled for
a bench trial before me on September 14, 2020. (Dkt. No. 96.) On August 27, 2020, the parties
informed me that they have reached a settlement to resolve all claims remaining to be tried. (Dkt.
No. 101.)

        It is hereby ORDERED that all deadlines previously set in this action are VACATED and
all conference and trial dates are ADJOURNED sine die.

         It is further ORDERED that the parties shall submit, no later than September 10, 2020:
(a) a joint letter demonstrating that their settlement is fair and reasonable and should be approved
in light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36
(S.D.N.Y. 2012); (b) a copy of their written settlement agreement, executed by all parties, which
will be placed on the public docket, see Wolinsky, 900 F. Supp. 2d at 335; and (c) if the agreement
includes an award of attorneys' fees and costs, copies of counsel's contingency fee agreement (if
any), time records, and expense records.

        The parties are cautioned that "it would be the very rare case, if any, where confidentiality
terms in a settlement agreement would be appropriate in resolving a wage-and-hour lawsuit given
the policy concerns underlying the FLSA." Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *4
(S.D.N.Y. Nov. 6, 2015). This caution extends to so-called non-disparagement clauses, if such
clauses prevent a plaintiff from making truthful statements concerning his employment, the lawsuit
underlying the proposed settlement, or the settlement itself. See Weng v. T&W Rest., Inc., 2016
WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (Moses, M.J.) (non-disparagement clause "must
include a carve-out for truthful statements about [a plaintiff's] experience in litigating [his] case")
(internal quotation marks omitted; modifications in original).

       The parties are further cautioned that courts in this district ordinarily refuse to approve
FLSA settlements that include one-way general releases or asymmetrical general releases that
purport to benefit remote and/or unknown affiliates of corporate defendants. See, e.g., Pinguil v.
We Are All Frank, Inc., 2018 WL 2538218 (S.D.N.Y. May 21, 2018) (Moses, M.J.); Lopez v,
Poko-St. Ann L.P., 2016 WL 1319088, at *2 (S.D.N.Y. Apr. 4, 2016) (Moses, M.J.). Genuinely
mutual general releases may be approved, however, if the plaintiff is no longer employed by the
defendant. See, e.g., Plizga v. Little Poland Rest. Inc., 2016 WL 9307474, at *6 (S.D.N.Y. July 18,
        Case 1:19-cv-02647-BCM Document 103 Filed 08/28/20 Page 2 of 2




2016) (Moses, M.J.); Cionca v. Interactive Realty, LLC, 2016 WL 3440554, at *4 (S.D.N.Y. June
10, 2016) (Moses, M.J.)

        The parties are further cautioned that this Court's fairness review "extends to the
reasonableness of attorneys' fees and costs." Fisher v. SD Protection, Inc., 948 F. 3d 593, 606 (2d
Cir. 2020). Any proposed award of fees and costs must be memorialized in the written settlement
agreement, signed by the parties, and supported by copies of counsel's contingency fee agreement
(if any) and time and expense records, properly authenticated. Id. at 600. In addition, the Court
expects an explanation of the basis for the award. "[T]he most critical factor in determining the
reasonableness of a fee award is the degree of success obtained." Id. at 606 (quoting Farrar v.
Hobby, 506 U.S. 103, 114 (1992)) (internal quotation marks omitted).

       Dated: New York, New York
              August 28, 2020

                                                     SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge




                                                2
